Citation Nr: 0911818	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
eczematoid dermatitis of the scalp, chest, back, ears, and 
extremities, currently rated 30 percent disabling 

2.  Entitlement to an increased (compensable) rating for 
conjunctivitis. 

3.  Entitlement to service connection for arthritis of the 
left leg.

4.  Entitlement to service connection for arthritis of the 
right leg.

5.  Entitlement to service connection for arthritis of the 
back.

6.  Entitlement to service connection for arthritis of the 
hips.

7.  Entitlement to service connection for hiatal hernia.

8.  Entitlement to service connection for a disability 
manifested by a Vitamin B12 deficiency.

9.  Entitlement to service connection for neuropathy.

10.  Entitlement to service connection for kidney disability.

11.  Entitlement to service connection for foot fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating for service-
connected eczematoid dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's service-connected conjunctivitis is not manifested 
by active symptoms or identifiable residuals.

2.  The preponderance of the evidence shows a left leg 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

3.  The preponderance of the evidence shows a right leg 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

4.  The preponderance of the evidence shows a back disability 
was not manifested until many years after service, and is 
against a finding that it is related to service in any way; 
nor did arthritis became manifest to a compensable degree 
within a year after service.

5.  The preponderance of the evidence shows a hip disability 
was not manifested until many years after service, and is 
against a finding that it is related to service in any way; 
nor did arthritis became manifest to a compensable degree 
within a year after service.

6.  The preponderance of the evidence shows that hiatal 
hernia was not manifested until many years after service, and 
is against a finding that it is related to service in any 
way.

7.  The preponderance of the evidence is against a finding 
that the Veteran has a current disability manifested by a 
Vitamin B12 deficiency.

8.  The preponderance of the evidence shows that neuropathy 
was not manifested until many years after service, and is 
against a finding that it is related to service in any way.

9.  The preponderance of the evidence shows that a kidney 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way.

10.  The preponderance of the evidence shows that foot fungus 
was not manifested until many years after service, and is 
against a finding that it is related to service in any way.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable rating for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.84, 
Diagnostic Code 6018 (2008).

2.  A left leg disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A right leg disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A hip disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A hiatal hernia was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

7.  A disability manifested by a Vitamin B12 deficiency was 
not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West & Supp. 2008); 38 C.F.R. § 3.303 (2008).

8.  Neuropathy was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

9.  A kidney disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

10.  Foot fungus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

A.  Increased Rating Claim

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

This type of notice error is presumed prejudicial and it is 
incumbent upon VA, not the veteran, to show why the error is 
nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Id. 

The Veteran was notified that he must show evidence of an 
increase in severity of his disability in June 2003, October 
2003, December 2003, and February 2004 letters but was not 
asked to identify the effects his disability has on his 
employment and his daily life.  Since the Veteran has 
presented evidence of such through his statements and his VA 
examinations, however, he has not been prejudiced by not 
having received notification of the necessity to present this 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Any deficiency in the content of the notices to the Veteran 
or the timing of these notices is harmless error where the 
evidence establishes that the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the Veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the Veteran was provided a VA examination.

Therefore, the facts relevant to the Veteran's increased 
rating claim have been properly developed and there is no 
further action to be undertaken to comply with the notice and 
assistance law, implementing regulations and court decisions.  
See Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. §5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

B.  Service Connection Claims

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2003, September 2003, October 2003, 
December 2003, and February 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

As service and post-service treatment records provide no 
basis to grant these claims, a VA examination or medical 
opinion is not needed to resolve them.  In service connection 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  Criterion (3) is not met in this 
case, as the first medical evidence of the disabilities at 
issue is in 1990, almost 45 years after separation from 
service.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the service connection claims at this time.

II.  Analysis

A.  Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements regarding the severity of his 
service-connected disability is deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a noncompensable rating to the service-
connected conjunctivitis under Diagnostic Code 6018, chronic 
conjunctivitis.  A maximum 10 percent rating is warranted if 
there is evidence of active conjunctivitis with objective 
symptoms.  If it is healed, it is rated on the basis of 
residuals; and, if there are no residuals, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.84a, Diagnostic Code 
6018.

The Veteran contends that an increased compensable evaluation 
is warranted for his conjunctivitis because his symptoms have 
increased in severity.

The preponderance of the evidence is against a compensable 
rating for the Veteran's service-connected conjunctivitis.  
The claims file is devoid of any objective evidence 
demonstrating that the Veteran currently has active 
conjunctivitis or residuals of conjunctivitis.  A VA eye 
examination was conducted in October 2003.  The diagnosis was 
age-related macular degeneration.  The examiner stated that 
the Veteran related a history of eye bleeding and redness; 
however, there were no findings of conjunctival injection, 
infection, or any other abnormalities.  The competent medical 
evidence also fails to relate any decreased vision to the 
service-connected conjunctivitis.  Any coexisting eye 
impairment manifested by decreased vision due to nonservice-
connected coexisting eye disabilities may not be considered 
in determining entitlement to an increased evaluation for 
service-connected conjunctivitis.  Thus, as there is no 
current active conjunctivitis or residuals of conjunctivitis, 
an increased rating to 10 percent is not warranted under 38 
C.F.R. § 4.84a Diagnostic Code 6018.  As there are no 
residuals, consideration under any analogous Diagnostic Code 
is unnecessary.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

B.  Service Connection Claims

The Veteran's service treatment records, including discharge 
examination in October 1945, are negative for any findings, 
complaints, or treatment of the disabilities at issue.  Under 
history of illness or injury on discharge examination, usual 
childhood diseases and dengue were listed.  A VA examination 
in February 1950 was negative for any findings or complaints 
of the disabilities at issue.  The evidence of record shows 
that the first treatment of the disabilities at issue was in 
1990.  

Regarding the Veteran's foot fungus, although he has been in 
receipt for eczematoid dermatitis of the scalp, chest, back, 
ears, and extremities since separation from service, and skin 
problems of these areas have been noted on multiple 
examinations; VA examinations in 1950, 1955, and 1994 were 
negative for any findings or complaints of foot fungus.  
Current medical records reflect treatment for the conditions 
at issue, and that he must take Vitamin B12 to treat his 
neuropathy.  

The Veteran contends that the disabilities at issue started 
in service, and that he has received treatment for these 
conditions since service.  

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
initiate this claim until 2003, almost 58 years after 
service, even though he requested service connection for 5 
different conditions shortly after separation from service.  
The earliest evidence of any of these disabilities is in 
1990.  This is almost 45 years after separation from service, 
and this period without treatment is evidence that there has 
not been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  He did not mention these 
disabilities on separation examination in 1945 or on VA 
examination in 1950.  There is no competent evidence that the 
disabilities at issue are related to service, or that 
arthritis became manifest within one year of separation from 
service.

A symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of a Vitamin B12 deficiency can be attributed, there 
is no basis to find a disability or disease for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  The Veteran must take Vitamin B12 for 
his neuropathy, a present disability, but service connection 
is being denied for this disability.  

The Veteran genuinely believes that the conditions at issue 
were incurred in service.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
these conditions and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to an increased (compensable) rating for 
conjunctivitis is denied. 

Entitlement to service connection for arthritis of the left 
leg is denied.

Entitlement to service connection for arthritis of the right 
leg is denied.

Entitlement to service connection for arthritis of the back 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for a disability manifested 
by a Vitamin B12 deficiency is denied.

Entitlement to service connection for neuropathy is denied.

Entitlement to service connection for kidney disability.

Entitlement to service connection for foot fungus is denied.  

REMAND

The Veteran's skin disability is currently evaluated pursuant 
to Diagnostic Code 7806.  Ratings are assigned according to 
the percentage of the total/exposed areas affected, or by the 
treatment required for the disability.  See § 38 C.F.R. § 
4.118, Diagnostic Code 7806.  A review of the examinations of 
record indicates that the percentage of the areas affected 
was not provided.  Thus, additional examination is needed to 
provide the relevant information for rating purposes.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule a VA examination to 
determine the current severity of the 
Veteran's service-connected eczematoid 
dermatitis of the scalp, chest, back, 
ears, and extremities.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  
All findings should be reported in 
detail, to include the percent of the 
entire body and exposed areas affected.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


